FILED
                              NOT FOR PUBLICATION                            DEC 9 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RAJBIR SINGH,                                     No. 12-70430

               Petitioner,                        Agency No. A089-661-519

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Rajbir Singh, a native and citizen of India, petitions for review of a Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Singh’s general or evasive answers about the extent of police interest in

him in India, and the problems the agency observed with the “Verma’s Hospital”

medical certificate he submitted. See id. at 1048 (adverse credibility determination

was reasonable under the totality of circumstances). Singh’s explanations do not

compel the opposite result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).

In the absence of credible testimony, Singh’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Singh does not challenge the BIA’s finding that he waived his CAT

claim on appeal to the BIA.

      PETITION FOR REVIEW DENIED.




                                          2                                     12-70430